19-13196-dsj           Doc 197     Filed 02/20/20 Entered 02/20/20 11:52:37                      Main Document
                                                Pg 1 of 11



SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Christine A. Okike
Patrick G. Rideout
Jeffrey S. Geier
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to The Port Authority of New York and New Jersey

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                 Chapter 11
    GEORGE WASHINGTON BRIDGE
    BUS STATION DEVELOPMENT VENTURE LLC, 1 Case No. 19-13196 (SCC)

                             Debtor.


                             DECLARATION OF CHRISTINE A. OKIKE

                  I, Christine A. Okike, declare under penalty of perjury that the following is true

and correct:

                  1.       I am a partner with the law firm of Skadden, Arps, Slate, Meagher & Flom

LLP, counsel to The Port Authority of New York and New Jersey (the “Port Authority”) in the

above-captioned proceedings.

                  2.       Attached hereto as Exhibit 1 is a true and correct copy of a document titled

"Interim Orders" as filed with the Southern District of New York by Tutor Perini Building Corp.

as Docket Number 1 Ex. C in the action captioned Tutor Perini Building Corp. v. George

Washington Bridge Bus Station Development Venture LLC, 19-CV-5344 (RA).



1
     The last four digits of Debtor’s federal taxpayer identification number are 8685. Debtor’s business address is
     11890 Sunrise Valley Drive, Suite 554, Reston, VA 20191.
19-13196-dsj     Doc 197     Filed 02/20/20 Entered 02/20/20 11:52:37             Main Document
                                          Pg 2 of 11



               I declare under penalty of perjury that the foregoing is true and correct.

Executed on 20 February 2020 in New York, New York.



                                      /s/ Christine A. Okike
                                      Christine A. Okike




                                                 2
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 3 of 11



                                EXHIBIT 1
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 4 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 5 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 6 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 7 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 8 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                      Pg 9 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                     Pg 10 of 11
19-13196-dsj   Doc 197   Filed 02/20/20 Entered 02/20/20 11:52:37   Main Document
                                     Pg 11 of 11
